Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 March 2021 was filed and is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitta (US 2012/0033019).
Nitta discloses the following claimed features:
Regarding claim 1, a method of recirculating printing fluid (Figures 1 and 2, paragraph [0023]), comprising: with a first pump (21) upstream of an internal reservoir, pumping printing fluid into the internal reservoir; and with a second pump (26) 
Regarding claim 2, wherein the first pump (21) pulls printing fluid from a print supply fluidically coupled upstream of the internal reservoir (Figure 2, paragraph [0045]).
Regarding claim 3, wherein the first pump (21) pumps printing fluid from a recirculation path fluidically coupling the internal reservoir, the second pump, and the first pump together (Figure 2).
Regarding claim 4, wherein the second pump (26) is activated during a refill process, the refill process comprising activating the first pump to pump an amount of printing fluid from a print supply fluidically coupled upstream of the internal reservoir and first pump (paragraph [0047]).
Regarding claim 5, wherein the refill process comprises detecting the presence of the print supply upstream of the first pump (paragraphs [0045]-[0047]).
Regarding claim 6, wherein pumping fluid from the internal reservoir may include pumping fluid back into the internal reservoir as a recirculation process, wherein the recirculation process of the printing fluid is conducted by the first pump, the second pump, or combinations thereof and wherein the recirculation process occurs at a predetermined length of time (paragraphs [0045] and [0052]).
Regarding claim 7, a printing device (Figures 1 and 2, paragraph [0002]), comprising: an internal reservoir (11); a first pump (21) fluidically coupled to and upstream of the internal reservoir (11), a second pump (26) downstream of the internal reservoir (11) and upstream of a pen assembly; and a recirculation module to 
Regarding claim 8, wherein the recirculation module detects whether a fluid supply is fluidically coupled to the first pump upstream of the first pump and internal reservoir (paragraphs [0045] and [0047]).
Regarding claim 9, wherein, upon detection of the fluid supply, initiating a recirculation process simultaneously with a refill process (paragraphs [0045] and [0047]).
Regarding claim 10, wherein the recirculation process comprises a recirculation of the pen assembly, a recirculation of the internal reservoir, or combinations thereof (paragraphs [0045] and [0047]).
Regarding claim 11, wherein the recirculation module detects when the pen assembly is activated and conducts a recirculation process (paragraphs [0045] and [0047]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitta (US 2012/0033019) in view of Jimenez et al (WO 2015/030735 A1).
Regarding claim 12, Nitta discloses a recirculation module (Figures 1 and 2) to: activate a first pump (21) upstream of an internal reservoir (11) to pump printing fluid into the reservoir; and activate a second pump (26) downstream of the internal reservoir (11) and upstream of a pen assembly to pump printing fluid from the reservoir (paragraphs [0045], [0047] and [0067]).  Nitta discloses the claimed invention except for reciting a non-transitory computer readable storage medium comprising computer usable program code embodied therewith.  Jimenez et al teach in Figure 5 a non-transitory computer readable storage medium (55) comprising computer usable program code (57) embodied therewith (paragraph [0021]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a non-transitory computer readable storage medium comprising computer usable program code embodied therewith, as taught by Jimenez et al into Nitta, for the purpose of setting specific instructions to recirculate the printing fluid.
Regarding claim 13, Nitta further discloses the first pump (21) pulls printing fluid from a print supply fluidically coupled upstream of the internal reservoir (Figure 2, paragraph [0045]).
Regarding claim 14, Nitta further discloses the first pump (21) pumps printing fluid from a recirculation tube fluidically coupling the internal reservoir (11), the second pump (26) , and the first pump together (Figure 2).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AN H DO/Primary Examiner, Art Unit 2853